Title: To John Adams from William Vaughan, 7 August 1797
From: Vaughan, William
To: Adams, John



Dear Sir
London Aug 7. 1797

I beg to introduce to your acquaintance and civilities Mr Masson the Kings Botanist who is taking the Tour of America in order to increase our Knowlege in one of the most extensive and most useful pursuits in Nature. From your situation and your disposition to encourage all undertakings of public Utility I am persuaded you will anticipate my wishes in shewing those attentions to a man of worth which his merits & his services on behalf of the public and of society entitle him to. Mr Masson has been employed for many years in collecting Botanical information in many Countries, under the patronage of his Majesty and has resided near thirteen years at the Cape of Good Hope where he has made many useful discoveries. The United States afford a wide field for Botanical pursuits, and it is the intention of Mr Masson to visit the interior part of them. Your friendly attentions, advice, and introductions would greatly oblige me. I hope it may be the means of extending our Stock of knowlege, and of promoting the intercourse of two Countries that have so many links to unite them. Beleive me to be with great respect and with best Compliments to Mrs Adams & your family / Dear Sir / Your most obedt / humble Servt

Wm Vaughan